

116 HR 230 IH: Ban Toxic Pesticides Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 230IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Velázquez (for herself, Mr. Grijalva, Mr. Cicilline, Ms. Wasserman Schultz, Mr. McNerney, Mr. DeFazio, Mr. Blumenauer, Ms. Bonamici, Ms. Roybal-Allard, Mr. Quigley, Ms. Lee of California, Ms. Judy Chu of California, Ms. Norton, Ms. Wilson of Florida, Ms. Gabbard, Ms. Jackson Lee, Mr. Welch, Mr. Pocan, Mr. Espaillat, Mr. Lipinski, Ms. Castor of Florida, Mrs. Carolyn B. Maloney of New York, Mr. Cohen, Mr. Khanna, Mr. Ryan, Ms. Clarke of New York, Mr. Smith of New Jersey, Ms. Speier, Mr. Payne, Ms. McCollum, Mrs. Watson Coleman, Mr. Meeks, Mr. Serrano, Ms. Pingree, Mr. Cartwright, Ms. Meng, Ms. Barragán, Ms. Johnson of Texas, Ms. DeLauro, Ms. Schakowsky, Mr. DeSaulnier, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo cancel the registration of all uses of the pesticide chlorpyrifos, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ban Toxic Pesticides Act of 2019. 2.Cancellation of registration of Chlorpyrifos (a)In generalPursuant to section 6(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136d(b)), effective on the date of the enactment of this Act—
 (1)chlorpyrifos shall be deemed to generally cause unreasonable adverse effects on the environment due in part to dietary risks to humans posed by residues of that pesticide chemical on food;
 (2)the Administrator of the Environmental Protection Agency shall cancel the registration of all uses of chlorpyrifos; and
 (3)following such cancellation, the Administrator shall, in accordance with section 408(l)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(l)(2)), revoke any tolerance or exemption that allows the presence of chlorpyrifos or any pesticide chemical residue that results from its use, in or on food.
 (b)Use of existing stocksNotwithstanding section 6(a) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136d(a)), effective on the date of the enactment of this Act, the continued sale and use of existing stocks of chlorpyrifos is prohibited.
 (c)ReregistrationEffective on the date of the enactment of this Act, the Administrator of the Environmental Protection Agency may not reregister chlorpyrifos under section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1).
			